Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction 
2.  	The following is an Allowance in response to the communications received on June 16, 2022. Claims 22-42 are pending.

				Allowable Subject Matter
3. 	Claims 22-42 are allowable over the prior art of record. 

				Reasons for Allowance
4. 	The following is an examiner's statement of reasons for allowance:
 The prior art references most closely resembling Applicant’s claimed invention are Heath (US Application 20130073336) in view of Hamilton, Il et al (US Patent No. 8,527,307).
 	Heath discloses a consumer feedback social media analytics platform for providing analytic measurements data of online consumer feedback for products or services of past, present or future customers, users, and/or target markets, for companies, organizations, government agencies, and the like by electronically collecting and analyzing, on a networked computer system using a processor, qualitative or quantitative online social media online communications, activity, and other online communications and activity, relevant to consumer products or services, or promotions thereof, of interest, in order to provide targeted, location based, 2D or 3D mapped, or impressions to generate online location information data or promotions to provide improved or desired customer perception or sentiment regarding a company's products, services or promotions thereof, wherein the consumer feedback, consumer data, or impression data can include browser tracking and/or cookies. Hamilton, Il et al disclose a system for providing distribution of real-time customer feedback. The system includes a network communications channel, one or more servers corresponding to one or more retail establishments connected to the network communications channel and to a trans-retail establishment server connected to the network communications channel, each of the one or more servers having deployed thereon a tool for distributing feedback received in real-time from one or more customers of the one or more retail establishments. The tool includes a location tracking module configured to detect a location of a customer of the one or more customers providing feedback for an aspect of a retail establishment of the one or more retail establishments, an item identifier module configured to identify one or more products in the one or more retail establishments and a collection module configured to collect in real-time, utilizing the location tracking module and the item identifier module, the feedback received in real-time from the one or more customers for the aspect of the retail establishment.
 	However, Heath and Hamilton et al, taken individually or in any combination, fail to teach:
generating, by the one or more processing devices, a graphical user interface (GUI) for gathering feedback regarding the particular user based on the determined areas of performance behaviors for which feedback regarding the particular user is missing or which feedback exists from less than a certain number of the one or more users; and generating, by the one or more processing devices, a display which a manager of the particular user is enabled to view one or both of: quantitative feedback for the particular user; and qualitative feedback for the particular user as recited in independent claims 22, and 36.
generate a graphical user interface (GUI) for gathering feedback regarding the particular user based on the determined areas of performance behaviors for which feedback regarding the particular user is missing or which feedback exists from less than a certain number of the one or more users; and generate a display which a manager of the particular user is enabled to view one or both of: quantitative feedback for the particular user; and qualitative feedback for the particular user as recited in independent claim 29.
	As per dependent claims 23-28, 30-35, and 37-42, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 22, 29 and 36. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623